         Case 2:19-cv-00214-MRH Document 47 Filed 04/25/19 Page 1 of 2



                         UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF PENNSYLVANIA




 STEVE WALLING, Individually and on
 Behalf of All Others Similarly Situated,            Case No. 2:19-cv-00214-MPH

                       Plaintiff,                    CLASS ACTION

               v.
                                                     Electronically Filed
 KRAFT HEINZ COMPANY, BERNARDO
 HEES, PAULO BASILIO, DAVID KNOPF,
 GEORGE ZOGHBI, CHRISTOPHER R.
 SKINGER, VINCE GARLATI, and 3G
 CAPITAL INC.,
                 Defendants.



MOTION OF TIMBER HILL LLC FOR APPOINTMENT AS LEAD PLAINTIFF AND
          APPROVAL OF ITS SELECTION OF LEAD COUNSEL


       Timber Hill LLC (“Timber Hill”) herby moves for an order: (1) appointing Timber Hill as

lead plaintiff in this action pursuant to the Private Securities Litigation Reform Act of 1995

(“PLSRA”) on behalf of investors that purchased call options on Kraft Heinz common stock, sold

put options on Kraft Heinz common stock and/or purchased forward options on Kraft Heinz

common stock; (2) approving Timber Hill’s selection of Entwistle & Cappucci LLP as Lead

Counsel; and (3) awarding such further relief as the Court may deem just and proper.

                                                   Respectfully Submitted,

                                                   /s/ Andrew J. Entwistle
                                                   Andrew J. Entwistle
                                                   ENTWISTLE & CAPPUCCI LLP
                                                   500 W. 2nd Street, Suite 1900-16
                                                   Austin, Texas 78701
                                                   Telephone: (512) 710-5960
Case 2:19-cv-00214-MRH Document 47 Filed 04/25/19 Page 2 of 2



                                 Email: aentwistle@entwistle-law.com

                                 Counsel for Movant Timber Hill LLC and
                                 Proposed Lead Counsel for the Class
